Title: To Thomas Jefferson from William Carmichael, 15 November 1786
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Escurial 15th. Nov. 1786

Colonel Franks whom various circumstances have detained longer than Mr. Barclay or himself expected will have the honor to deliver you this with that Gentlemans dispatches. As these contain every thing material relative to his Mission, I will only remark on this Subject that his Conduct in this Country has been such, as hath acquired him the Esteem of all those who have known him here as well Natives as Foreigners and by all Accounts hath made the most favorable impression of those he represented in  Africa. His Reception by the King and the Prince was very gracious. I have introduced him to the Count D’Expilly. Colonel Franks who was interpreter on that Occasion will have the honor to give you the Detail of what passed, the Mission of Mr. Lamb to Algiers made the principal Subject; Mr. Barclay to whom I had communicated my Correspondence with Mr. Lamb, had resolved to go to Alicante previous to our departure from Madrid. This Conversation and a Letter which I received here of the bad State of Health of the latter confirmed him in his resolution entirely grounded on his desire to promote the public Service. In case of Mr. Lamb’s Death, his papers, the funds with which he has been entrusted may fall into improper hands, from which consideration I presume Your Excellency will not find it improper to give the necessary Powers to Mr. Barclay to prevent any ill Consequences which may happen from a similar Event. Mr. Barclay will report to you the Conversation we had with the Count de Florida Blanca. His Language has ever been the same to me Viz: that the instant this Court had adjusted its Affairs with Algiers, it would employ its best Offices to promote ours. In refering your Excellency to Colonel Franks for more particular information, permit me to observe that the Ministry appears hurt at the little Notice Congress takes of this favorable disposition on their Part. I have no intelligence from that Body for several Months except what you have given me. Here there are many Projects but few effectually pursued. This Country suffers by epidemical disorders, the Treasury is at expedients. On monday last the French Ambassador had a private Audience of the King and a long conference with the Minister on the subject of a Letter written by the Queen of France to His Catholic Majesty on the family difference between this Court and that of Naples. In a few days I shall know the Effects of this Letter. I have the honor to inclose you two articles lately published here. The one to diminish the Cavalry the other to augment the Infantry. You will perceive the avowed motive by the preamble to each. The fact is the Cavalry will be reduced immediately and it will be a long time before the new additional Batallions to the infantry will be raised, those on the antient establishment being far from efficient. In the mean time the Sale of the Horses will put some funds into the Treasury. The Sale of the Officers Commissions for the Battallions to be raised will add to that Sum, and this small Capital will cost at least eight per cent to Government. I have reason to think that additional Battallions will be raised in their Possessions in America  on the same Plan. It is unecessary perhaps for me to recommend Colonel Franks to your Excellencys notice. I have long been acquainted with this Gentleman and his activity and zeal for a number of years in our Countrys service will I am persuaded induce you to further his views as they be consistent with your own Ideas of Propriety. With very great Respect & Esteem I have the honor to be Your Excellencys Most Obedt. & very Hble. Sert.,

Wm. Carmichael

